Citation Nr: 1639306	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-04 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for service-connected bilateral hearing loss, currently evaluated as 20 percent disabling prior to March 14, 2012, as 40 percent disabling from March 14, 2012 to September 30, 2015, and as 30 percent disabling thereafter, to include the issue of the propriety of a reduction from 40 percent to 30 percent, with an effective date of October 1, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

The Veteran served on active duty from December 1970 to November 1972.  

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted the Veteran's claim for an increased rating for his service-connected bilateral hearing loss, to the extent that it increased his rating to 40 percent, with an effective date of March 14, 2012.  

The Veteran appealed the issue of entitlement to an increased rating.  In July 2015, the RO reduced the Veteran's rating for hearing loss to 30 percent, with an effective date of October 1, 2015.  

In April 2014, the Veteran requested a hearing.  See Veteran's statement (VA Form 21-4138), received in April 2014.  However, in June 2015, the Veteran withdrew his request for a hearing.  See Veteran's statement (VA Form 21-4138), received in June 2014; 38 C.F.R. § 20.702(e) (2015).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2011, the RO granted service connection for bilateral hearing loss, evaluated as 20 percent disabling.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2014 & Supp. 2015). 

On March 14, 2012, the Veteran filed a claim for an increased rating.  In August 2012, the RO granted the claim, to the extent that it assigned a 40 percent rating, with an effective date of March 14, 2012.  The Veteran appealed the issue of entitlement to an increased rating.  

The Board notes that the record contains a number of administrative actions indicating proposed and/or actual reductions in the Veteran's rating for hearing loss following the August 2012 rating decision.  Some of these actions are contradictory in their language, and none of them appear to have been promulgated, with the exception that in July 2015, the RO reduced the Veteran's rating for hearing loss to 30 percent, with an effective date of October 1, 2015.  

A private audiometric examination report from Advanced Hearing Aids and Audiology Associates, dated in July 2014, is of record that contains only charted test results.  In addition, although speech recognition scores appear to be listed, it is not clear from this report whether the Maryland CNC word list was used as required for VA purposes.  See 38 C.F.R. §§ 3.385, 4.85 (2015). 

The Court of Appeals for Veterans Claims (the Court) has determined that under 38 U.S.C.A. § 5103A(a): 

[W]hen a private examination report reasonably appears to contain information necessary to properly decide a claim but it is "unclear" or "not suitable for rating purposes," and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request the claimant to obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed.  Any request for clarification to a private examiner or to a claimant should clearly indicate what further action needs to be taken to make the insufficient private examination report acceptable for VA consideration. 

Savage v. Shinseki, 24 Vet. App. 124 (2011). 

The Court limited its holding to "those instances in which the missing information is relevant, factual, and objective-that is, not a matter of opinion-and where the missing evidence bears greatly on the probative value of the private examination report."  Id.   

In this case, the July 2014 audiometric test report contains relevant test results which potentially could be used to evaluate the Veteran's hearing disability.  However, this private report contains insufficient or missing data.  Specifically, it contains numerically-uncharacterized graphical representations of audiometric test results, and it fails to indicate whether the Veteran's documented speech discrimination percentages at that time were obtained using Maryland CNC testing. 

Because the record contains a private examination report that reasonably appears to contain information necessary to properly decide the Veteran's claim, but which is not suitable for rating purposes, and as the information reasonably contained in the report cannot otherwise be obtained, VA must seek clarification from the private examiner regarding this July 2014 report before making a final decision on the merits.  The Board finds that a remand is necessary to clarify the July 2014 private audiometric report.

The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Send the July 2014 audiogram results back to Advanced Hearing Aids and Audiology Associates, and request that they interpret the graphical results of that report.  Specifically, numerical results for auditory thresholds in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz should be provided.  In addition, they should be asked to state whether speech recognition scores, if any, were obtained using the Maryland CNC Test. 

If the RO is unable to make contact with the Advanced Hearing Aids and Audiology Associates, or if no response is received from them within a reasonable amount of time, the RO should document such results in the claims file. 
 
2.  If, and only if, a response is received from the Advanced Hearing Aids and Audiology Associates, return the Veteran's claims file for review by the VA audiologist who performed the Veteran's (most recent) November 2015 VA examination.  The claims folder and a copy of this REMAND should be reviewed by the audiologist, and he must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination. 

Request that the audiologist review the additional evidence received from the Advanced Hearing Aids and Audiology Associates, and state whether he wishes to change any part of his November 2015 opinion.
 
3.  If, and only if a response is received from the Advanced Hearing Aids and Audiology Associates, and the examiner who conducted the Veteran's November 2015 VA examination is not available, schedule the Veteran for another VA audiological examination to reassess the severity of his bilateral hearing loss disability.  The examiner should review the claims file for this condition's history. The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz , and the resultant average.  A Maryland CNC Test also should be administered to determine speech recognition ability.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.

The examiner must describe the functional effects of the Veteran's hearing loss disability, including on his occupational functioning and daily activities.

4.  After the development requested in the first three paragraphs of this remand has been completed, readjudicate the issue of entitlement to an increased rating for service-connected bilateral hearing loss, currently evaluated as 20 percent disabling prior to March 14, 2012, as 40 percent disabling from March 14, 2012 to September 30, 2015, and as 30 percent disabling thereafter, to include the issue of the propriety of the July 2015 reduction from 40 percent to 30 percent, with an effective date of October 1, 2015.

5.  If any aspect of the determination remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence, and applicable law and regulations considered.  The appellant and his representative should be given an opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




